DETAILED ACTION

In response to the Amendment filed April 12, 2021

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 5: Replace “4” in line 1 of the claim with “2”, in order to correct the dependency of the claim. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 3 and 5 - 10 are allowable over the Prior Art of Record because it fails to teach or suggest a method of measuring, comprising the steps of providing a metrological instrument configured to be held by at least one hand and to transduce one or more dimensional characteristics into one or more electrical signals representative of the one or more dimensional characteristics, and configured to communicate information representative of the one or more dimensional characteristics to a remote computing device; establishing a first period for measuring a dimensional characteristic; automatically acquiring without human intervention or activation a plurality of signals representative of a dimensional characteristic of the product during the first period; and the remote computing device determining at least one dimensional characteristic of the product from the information representative of the characteristic for the first period in combination with the remaining limitations of the claims.

Claims 11 – 21 are allowable over the Prior Art of Record because it fails to teach or suggest a method of reducing human error in measurements, comprising the step of providing a hand-held measuring device configured to automatically transduce a measurement into a plurality of electrical signals during a predetermined period; automatically acquiring without human intervention or activation a plurality of signals representative of a dimensional characteristic of the product during the predetermined period; communicating automatically without human intervention or activation the plurality of electrical signals generated during the predetermined period to the computing device; and determining in the computing device before manufacture of the product is 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nahum et al. (US Pub. No. 2014/0033554) discloses a hand held measurement tool connected to a remote computer device but does not specify the presence or absence of human interaction.
Jordil (US Pub. No. 2015/0219431) discloses a hand held measuring instrument that transmit wireless signals to a remote computer (66/80/70) for processing. 
Freidin (US Pub No. 2006/0162178) discloses an electronic measuring tool and wireless display (300). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
April 21, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861